Title: Hugh Holmes to Thomas Jefferson, 10 March 1819
From: Holmes, Hugh
To: Jefferson, Thomas


          
            Dear Sir
            Winchr march 10th 1819
          
          This days mail brought me your favor of the 4th inst on the subject of the corn shelling machine—I had anticipated your wishes last fall in a few days after I had the pleasure of seeing you at monticello by ordering ten of these machines to be made and sent to Charlottesville to the care of mr Kelly—one for yourself, for Colo Randolph, Govr Barbour and mr Divers one each—I saw Mr Blackford about the 22nd of last month and enquired whether they had been sent on—he replied that he had been waiting as well as I recollect for more patent licenses from the Patentee residing at Pittsburg, but was in daily expectation of receiving them and his furnace being nearly ready to blow he would loose no time in having them made and forwarded—I shall write him tomorrow—we shall be at no trouble about the conveyance The Iron masters (Messrs Blackford & Arthurs of Shenandoah) will send one of their own waggons without any additional expence unless they have altered their terms—Mr Madison and Colo Lindsay paid but $30 and their machines were delivered by the companys waggons at orange Ct House—the draft on your mercht I return because altho equal to cash and convertable into it through the Banks at this place, it is not necessary as a preliminary to the obtaining the machines—when the machines are sent on I can call at monticello & receive either the money or a similar draft, if your funds should be in Richmond which will answer every purpose—You see how these patent rights embarrass our citizens—but for such right you would have had your machine before your last corn crop was gathered—I am nevertheless not disposed to quarrel with this one as in my opinion it is among the best improvements for which any patent has lately issued—I would not be without it for $500 and it costs only $30.
          I feel very much obliged to you for the letter to mr Cathalan—I believe I shall now get the wine of Nice & Bergass but you would doubt it upon hearing the channel mentioned—I was ding dining with Colo monroe last month and after making some enquiries about the mode of remittance shewed him your letter—he put it in his pocket & observed he could manage the business for himself & me too—the letter to our consul I calculate will at least be a jog memory.   With great regard and esteem I am dear Sir
          
            your affece friend
            Hh Holmes
          
        